DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 10,493,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a method of assessing functioning of a printing nozzle, the method comprising: 
 	obtaining a first measurement from a first printing nozzle, the first measurement comprising at least one of: a time to form a drive bubble and a time from formation until collapse of the drive bubble; 
 	obtaining a second measurement from a second printing nozzle, the second measurement comprising at least one of: a time to form a drive bubble and a time from formation until collapse of the drive bubble, wherein the first and second printing nozzles use a common sensing multiplexer; 
 	comparing the first and second measurements; and 
 	providing a signal indicative of printing nozzle functionality based on the comparing of the measurements.

4.	The Applicant also disclosed substantially the same subject matte in independent claim 11, with a method of assessing functioning of a printing nozzle, the method comprising: Page 3 of 7Patent Application No. 16/661,103 Attorney Docket No. 85816703 Reply to Office Action dated 12-14-2020 
 	obtaining a first measurement from a first printing nozzle, the first measurement comprising a time to form a drive bubble and a time from formation until collapse of the drive bubble; 
 	obtaining a second measurement from a second printing nozzle, the second measurement comprising at least one of: a time to form a drive bubble and a time from formation until collapse of the drive bubble, wherein the first and second printing nozzles use a common sensing multiplexer; 
 	comparing the first and second measurements; and 
 	providing a signal indicative of printing nozzle functionality based on the comparison of the measurements.

5.	U.S. Patent applicant publication number 2011/0084997 to Chen et al. disclosed a similar invention in Fig. 1. Unlike in the instant application, Chen et al. are silent about “”.

6.	U.S. Patent applicant publication number 2007/0194371 to Benjamin also disclosed a similar invention in Fig. 2. Unlike in the instant application, Benjamin is also silent about “”.

7.	U.S. Patent publication number 10,493,752 to Martin et al. also disclosed a similar invention (See the Office Action mailed on 12/14/2020); however, a double patenting rejection based on the Martin et al. prior art has been obviated by the Terminal Disclaimer recorded above.

8.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853